UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 18, 2012 Commission file number: 1-7436 HSBC USA INC. (Exact name of registrant as specified in its charter) Maryland (State of incorporation) 13-2764867 (IRS Employer Identification Number) 452 Fifth Avenue New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (212) 525-5000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Items. On May 18, 2012, HSBC Holdings plc (“HSBC”) issued a press release announcing that its indirect, wholly owned subsidiary, HSBC Bank USA, N.A., completed the previously-announced sale of Upstate New York retail branches to First Niagara Bank, N.A.A copy of the press release issued by HSBC is attached as Exhibit 99.1 hereto and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits 99.1Press Release dated May 18, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HSBC USA INC. (Registrant) By:/s/ MICK FORDE Mick Forde Senior Vice President and Deputy General Counsel Dated:May 18, 2012 Exhibit Index Exhibit No. Description Press Release dated May 18, 2012
